In an action to recover damages for .personal injury, the plaintiff appeals from a judgment of the Supreme Court, Westchester County, entered October 9, 1963 after a jury trial, in favor of the defendant, dismissing the complaint on the merits at the close of plaintiff’s case. Judgment affirmed, with costs (Figler v. Subin, 18 A D 2d 702, affd. 14 N Y 2d 740; cf. De Clara v. Barber S. S. Lines, 309 N. Y. 620; Leskody v. Atlantic Stevedoring Co., 21 A D 2d 894). Ughetta, Acting P. J., Brennan, Hill, Rabin and Hopkins, JJ., concur.